DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations is/are:
(Claim 3) “means for modifying the given distance if the number of times when the distance between the element placed on the paretic member and the object is less than the given distance is higher than a predetermined quantity.”
(Claim 4) “means for modifying the scenario if the given distance is modified.”
(Claim 5) “means for activating the scenario if a movement of the object is detected and means for modifying the scenario if a predetermined number of movements of the object are detected.”
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(Claim 3) “means for modifying the given distance if the number of times when the distance between the element placed on the paretic member and the object is less than the given distance is higher than a predetermined quantity”: As identified by the Specification, the following is recognized as the corresponding structure to the means for modifying the given distance: “All or part of the method described in relation to FIG. 3 can be implemented in software form by the execution of a set of instructions by a programmable machine such as a DSP (digital signal processor) or a microcontroller, or be implemented in hardware form by a machine or a dedicated component, such as an FPGA (field-programmable gate array) or an ASIC (application-specific integrated circuit).Or equivalents thereof.
(Claim 4) “means for modifying the scenario if the given distance is modified”: As identified by the Specification, the following is recognized as the corresponding structure to the means for modifying the scenario: “All or part of the method described in relation to FIG. 3 can be implemented in software form by the execution of a set of instructions by a programmable machine such as a DSP (digital signal processor) or a microcontroller, or be implemented in hardware form by a machine or a dedicated component, such as an FPGA (field-programmable gate array) or an ASIC (application-specific integrated circuit).Or equivalents thereof.
(Claim 5) “means for activating the scenario if a movement of the object is detected and means for modifying the scenario if a predetermined number of movements of the object are detected”: As identified by the Specification, the following is recognized as the corresponding structure to the means for activating the scenario: “All or part of the method described in relation to FIG. 3 can be implemented in software form by the execution of a set of instructions by a programmable machine such as a DSP (digital signal processor) or a microcontroller, or be implemented in hardware form by a machine or a dedicated component, such as an FPGA (field-programmable gate array) or an ASIC (application-specific integrated circuit).Or equivalents thereof.
If applicant wishes to provide explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and claims dependent thereon rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the limitations:
 “the object comprising:
evaluating the distance separating the element placed on the paretic member and the object;
activating a scenario for generating at least one audible and/or visual and/or somaesthetic signal by judging the distance separating the element placed on the paretic member and the object is less than a given distance, 
storing and updating information whenever the distance between the element placed on the paretic member and the object is less than the given distance." 
renders the claim indefinite because it is unclear what structure is being claimed as “the object” as none of the limitations are structural limitations. Examiner suggests amending the claim to read:
“the object comprising a processer, the processor configured to 
evaluate  the distance separating the element placed on the paretic member and the object;
activate  a scenario for generating at least one audible and/or visual and/or somaesthetic signal by judging the distance separating the element placed on the paretic member and the object is less than a given distance, 
store and update  information whenever the distance between the element placed on the paretic member and the object is less than the given distance." 
Examiner will be interpreting the claim as such.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schweighofer et al (US 2010/0179453) (“Schweighofer”) in view of Kuren (“Rehabilitation Robotics” (I-Tech, Vienna, Austria, 2007), pp. 1–12) and further in view of Zilberman (US 2008/0319349).
Regarding Claim 1, Schweighofer teaches a system for stimulating an individual in order to promote use of a paretic member with respect to a healthy member (Abstract, [0013]), wherein the system comprises: 
an element placed on the paretic member of the individual ([0036] magnetic sensor on hand or finger, [0013] paretic arm use evaluated), 
an object, placed in the vicinity of the individual ([0013] two-dimensional workspace, [0038] with physical targets), the object comprising: 
means for evaluating the distance separating the element placed on the paretic member and the object (Fig. 2, [0036] “The sensor system records limb choice, position information and the time elapsed for a user to move from the default position to the target.” [0038]-[0041] evaluates distance separating element and the object by determining if target 113 is reached, and thus a certain distance is crossed, from an initial set position of 108, the target interacting with the magnetic sensors are the means);
means for activating a scenario for generating at least one audible and/or visual and/or somaesthetic signal by judging the distance separating the element placed on the paretic member and the object ([0043] displayed motivational feedback based on distance crossing successes, the display is the means), 
the system comprising
means for storing and updating information whenever the distance between the element placed on the paretic member and the object is less than the given distance ([0033] storing sensor data by using a storage device, indicates all distance and target reaches will be stored and updated).
Schweighofer fails to teach 
activating a scenario for generating at least one audible and/or visual and/or somaesthetic signal if the distance separating the element placed on the paretic member and the object is less than a given distance
However Kuren teaches rehabilitation robotics (Abstract) and further teaches that a rehabilitation of a palsy patient comprises activating a scenario for generating at least one audible and/or visual and/or somaesthetic signal if the distance separating a paretic subject and object is less than a given distance (p9, “The first routine is a game that will be used to motivate children to walk. Most cerebral palsy patients have trouble walking and many patients do not have any motivation or desire to try to walk. To address this, AIBO can be programmed to walk in front of the child a set distance (approximately 1 meter). AIBO will then turn around and face the child. The robot will use its distance sensor to determine whether the child has walked closer (within ¾ of a meter from AIBO). Next, AIBO will complete a celebration dance if the child succeeds or sit and wait until the child does. This process can be repeated the desired number of times as specified by the therapist or parent.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply a scenario in Schweighofer based on if a given distance is crossed as taught by Kuren as this provides specific positive reward feedback to successes of the patient, increasing motivation.
Yet their combined efforts fail to teach the object performing the storing and updating of information.
However Zilberman teaches a rehabilitation evaluation device of limb mobility (Abstract, [0010]) and further teaches that distance comparison devices may both include memories ([0038]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the distance comparison components of Schweighofer may include memories as taught by Zilberman for storing the sensor data as a simple substitution of one memory location in a system for another to obtain predictable results.
	Regarding Claim 2, Schweighofer, Kuren, and Zilberman teach the system according to claim 1, and Schweighofer teaches wherein the updated information is the number of times when the distance between the element placed on the paretic member and the object is less than the given distance (See Claim 1 Rejection, Schweighofer [0040] number of successful distance crossings judged), and the information stored is the given distance and/or the scenario and/or a timestamp ([0016] sensor data is “Limb choice, position information and elapsed time are sensed and recorded.” Reflecting a given distance by the target position information and timestamp by the elapsed time).
Regarding Claim 3, Schweighofer, Kuren, and Zilberman teach the system according to claim 2, and Schweighofer teaches wherein the object further comprises means for modifying the given distance if the number of times when the distance between the element placed on the paretic member and the object is less than the given distance is higher than a predetermined quantity (See Claim 2 Rejection, [0040] number of successful trials used to judged performance, [0048] modifies a given distance by setting farther targets by successes, [0059]-[0060] heuristics judge an appropriate predetermined quantity adaptively).
Regarding Claim 5, Schweighofer, Kuren, and Zilberman teach the system according to claim 2, and Schweighofer teaches wherein the object further comprises means for activating the scenario if a movement of the object is detected ([0038] movement of object is detected from grasping) and means for modifying the scenario if a predetermined number of movements of the object are detected (See Claim 2 Rejection¸ [0040]).
Regarding Claim 8, Schweighofer, Kuren, and Zilberman teach the system according to claim 1, and Zilberman further teaches wherein the object further comprises communication means for transferring stored and updated information to a remote device (Fig. 4, [0047]-[0048] objects and elements in Zilberman can communicate with an external device 76, to send data and receive commands from).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the object further comprises communication means of Zilberman to transfer Schweighofer’s information to a remote device as this enables remote caregivers to be updated on patient progress.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schweighofer in view of Kuren and further in view of Zilberman and further in view of Klein et al (US 2015/0148113) (“Klein”).
Regarding Claim 4, Schweighofer, Kuren, and Zilberman teach the system according to claim 2, wherein the given distance may be modified (See Claim 2 Rejection), their combined efforts fail to teach wherein the object further comprises means for modifying the scenario if the given distance is modified.
However Klein teaches rehabilitation of a subject through interactive activities (Abstract) and further teaches that feedback scenarios can be tailored to subject performance ([0133]-[0135]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the scenario of Schweighofer may be modified based on improved performance as taught by Klein as improved performance may reflect that less motivating feedback is necessary. And in Schweighofer, improved performance is reflected in a modified given distance by farther targets. Thus, increased success with targets at a first distance will lead to targets and a second further distance, and less feedback may be required to reach a previous rate of success.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schweighofer in view of Kuren and further in view of Zilberman and further in view of Reinkensmeyer et al (US 2007/0060445) (“Reinkensmeyer”) and further in view of Johnson et al (US 2017/0164900) 
Regarding Claim 6, Schweighofer, Kuren, and Zilberman teach the system according to claim 5, and the object is a toy (Zilberman: robot toy dog), their combined efforts fail to teach wherein the element is included in an orthosis and the object is a soft toy or a doll or a ball or a small-scale vehicle model.
However Reinkensmeyer teaches a limb rehabilitation training system (Abstract) and further teaches that an orthosis enables movement of a disabled arm ([0047]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the worn magnetic sensor of Schweighofer be incorporated into an orthosis as taught by Reinkensmeyer as this enables a quantification of improvement in mobility provided by Reinkensmeyer’s orthosis.
Yet their combined efforts fail to teach the object is a soft toy or a doll or a ball or a small-scale vehicle model.
However Johnson teaches a motor disorder therapy system (Abstract) wherein the object for the subject to interact with is a soft toy (Table 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the robot dog of Schweighofer be substituted with a soft toy as taught by Johnson as a simple substitution of one motivating toy for another to obtain predictable results of motivating mobility rehabilitation.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schweighofer in view of Kuren and further in view of Zilberman and further in view of Reinkensmeyer and further in view of Johnson and further in view of Lee (US 2012/0130280).
Regarding Claim 7, Schweighofer, Kuren, Zilberman, Reinkensmeyer, and Johnson teach the system according to claim 6, their combined efforts fail to teach wherein the element is a permanent magnet.
However Lee teaches a limb rehabilitation system (Abstract) and further teaches that movement of a limb is judged between the interaction of a magnetic sensor at one location and a permanent magnet at a second location ([0132]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to pair the magnetic sensor of Schweighofer with a permanent magnet as taught by Lee as a way to characterize the distance, between a paretic limb and object. Zilberman teaches this parameter identifies mobility as well.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791